ADDENDUM TO MANAGEMENT AGREEMENT Addendum dated December , 2010 to the Management Agreement (the “Agreement”) between Profit Funds Investment Trust (the “Trust”), on behalf of The Profit Fund (the “Fund”), and Profit Investment Management (the “Adviser”). Recitals A. The Agreement authorizes the payment of a monthly advisory fee equal to an annual rate of 0.75% of the Fund’s average daily net assets. B. The Fund is responsible, pursuant to the Agreement, for paying the operational expanses of the Fund. C. The Adviser desires to waive its fee and to reimburse the Fund’s expenses, and the Trust has agreed to accept such waiver and reimbursement. Now Therefore, it is agreed that: 1.Effective immediately and through February 1, 2012, the Adviser shall waive advisory fees and reimburse the Fund for the Fund’s expenses, excluding Acquired Fund Fees and Expenses, brokerage commissions, taxes, interest expense and such extraordinary or non-recurring expenses as may arise, including litigation to which the Fund may be a party and indemnification of the Trust’s trustees and officers with respect thereto, in order to maintain total Fund operating expenses at 1.35% of its average daily net assets. 2.The Agreement is unchanged in all other respects. In Witness Whereof, the parties have caused this Addendum to be signed by their officers designated below, all as of the date first written above. PROFIT INVESTMENT MANAGEMENT By: Title: President Accepted by: PROFIT FUNDS INVESTMENT TRUST By: Title: President
